DETAILED ACTION
	Claims 2-8, 10, 11, and 13-19 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on February 8, 2021 is acknowledged and is entered into the instant application file with the instant Office action.
Priority
	The claim to priority as a CON of PCT/CN2018/099806 filed on August 10, 2018, which claims benefit of CN 201710681892.X filed on August 10, 2017 is acknowledged in the instant application file.  It is noted that there is currently no certified copy of the Chinese priority document in the application file as required by 35 U.S.C. 119(b)(3).  There was a request filed by the Applicant on June 10, 2020 for the Office to retrieve this document electronically, but the retrieval failed as noted in the letter mailed on January 21, 2021.  
Previous Claim Rejections - 35 USC § 112
Claims 8, 10, 11, and 13 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The unsupported subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 103
Claims 2-7 and 14-19 were previously rejected under 35 U.S.C. 103 as being unpatentable over Ohi et al. (JP 3120857B, machine translation and written translation of Examples 61 and 97.)
The declaration under 37 CFR 1.132 by Youhong Hu submitted on February 8, 2021 shows that the positioning of the chlorine substituent in a related compound in the para position provides activity against HBV, while the meta position such as in the prior art did not.  As the result rebuts the presumption of the particular homologues having similar activity, the rejection is withdrawn.
Conclusion
	Claims 2-8, 10, 11, and 13-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626